DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angevine US PG-PUB 2012/0192733 A1 (hereafter Angevine).
As to claim 1: Angevine teaches an apparatus for craftwork comprising (see figure 1A and details in page 1, ¶ 5);
a base portion (100; see figure 1B and details in page 3, ¶ 38) characterized by a substantially flat workspace that supports a piece of cardstock (see figure 1B and details in page 3, ¶ 39 which notes that the base portion 100 is a generally planar member and is thus considered to be a substantially flat workspace - as also noted, such a base may be sized to receive a media that can include card stock as disclosed);
a raised side portion (104; see figure 1C) attached to the base portion (100) (see details in page 3, ¶ 39 which notes that the base portion has an encircling sidewall 104 considered to be a raised side portion), the raised side portion providing a structure against which an edge of the piece of cardstock on the workspace is positioned (see details in page 3, ¶ 39; because the raised side portion 104 is an encircling sidewall section, it is considered to be capable of providing a structure against which an edge of a piece of cardstock on the workspace may be positioned); and
a cover portion (200; see figure 1D and details in page 3, ¶ 45) hingedly attached to either the base portion, the raised side portion, or both (see details in page 4, ¶ 47 and figure 1C which depicts a hinge axle 120 utilized in conjunction with lid 200 to hingedly attach the cover 200 to the base 100 - also see details in page 3, ¶ 42 which further notes that the hinge axles utilized with the cover may also be formed as an extension of the sidewall 104 and would also thus be attached to the raised side portion).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,960,696. Although the claims at issue are not identical, they are not patentably distinct from each other as depicted in the following comparison:

Differences between the claims are indicated and explanations of how the present claim 1 of the presently filed application are considered to be coextensive in scope with claim 1 of US Pat 10,960,696 are outlined in the following table.

Claim 1 of the present application 17/095,084
Claim 1 of US Patent 10,960,696
1. An apparatus for craftwork comprising: 
a base portion characterized by a substantially flat workspace that supports a piece of cardstock (the claimed limitation of a base portion characterized by a substantially flat workspace that supports a piece of cardstock is considered to fall within the bounds of the limitation of the 9,931,875 patent which recites that there is a base with a base width and a base length, the base further comprising a workspace that is configured to support a stampable substrate and accordingly the claim scope is considered coextensive because a workspace supporting a piece of cardstock is considered coextensive with a stampable substrate having a widthwise edge and a lengthwise edge); 

a raised side portion attached to the base portion, the raised side portion providing a structure against which an edge of the piece of cardstock on the workspace is positioned; (the claim limitation is considered to be coextensive with the claim limitation of the 10,960,696 patent which recites a rigid raised side portion that is attached to a base and provides a structure against which another structure may be positioned - in the presently claimed invention, this structure is a cardstock but the patent raised side portion is considered to be capable of supporting such a cardstock in the same manner and accordingly the claim scope of the presently recited claim 1 in the present application is considered coextensive with claim 1 of the 10,960,696 patent)

 





and a cover portion hingedly attached to either the base portion, the raised side portion, or both (the claim scope of the incident application is considered to fall within the claim scope of the 10,960,696 claim 1 which recites a more specific cover in that said cover must be a translucent or clear cover portion attached to the base - because the cover recited in the instant application is broader, the claim scopes are considered to be identical).
1. An apparatus for craftwork comprising:
a base comprising a base width and a base length, the base further comprising a workspace configured to support a stampable substrate having a widthwise edge and a lengthwise edge, 













the base further comprising a lengthwise rigid raised side portion extending generally parallel to the base length, the lengthwise rigid raised side portion extending above the workspace, the lengthwise rigid raised side portion bordering the workspace and providing a structure against which the lengthwise rigid raised side portion comprising a lengthwise ruler comprising indicia spaced at regular intervals and extending generally parallel to the base length;













a translucent or clear cover portion connected to the base, the cover portion comprising gridlines and configured to move toward and away from the workspace,








the cover portion comprising an interior surface configured to face the workspace, the interior surface configured to accept an ink stamp;

a ferromagnetic material disposed below the workspace; and

at least one magnet configured to secure a stampable substrate located on the workspace to the ferromagnetic material.










Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,836,193. Although the claims at issue are not identical, they are not patentably distinct from each other as depicted in the following comparison:

Differences between the claims are indicated and explanations of how the present claim 1 of the presently filed application are considered to be coextensive in scope with claim 1 of US Pat 10,836,193 are outlined in the following table.

Claim 1 of the present application 17/095,084
Claim 1 of US Patent 10,836,193
1. An apparatus for craftwork comprising: 
a base portion characterized by a substantially flat workspace that supports a piece of cardstock (the claimed limitation of a base portion characterized by a substantially flat workspace that supports a piece of cardstock is considered to fall within the bounds of the limitation of the 10,836,193 patent which recites that there is a base with a base width and a base length, the base further comprising a workspace that is configured to support a stampable substrate and accordingly the claim scope is considered coextensive because a workspace supporting a piece of cardstock is considered coextensive with a stampable substrate having a widthwise edge and a lengthwise edge); 

a raised side portion attached to the base portion, the raised side portion providing a structure against which an edge of the piece of cardstock on the workspace is positioned; (the claim limitation is considered to be coextensive with the claim limitation of the 10,836,193 patent which recites a raised side portion that is attached to a base and provides a structure against which another structure may be positioned - in the presently claimed invention, this structure is a cardstock but the patent raised side portion is considered to be capable of supporting  such a cardstock in the same manner and accordingly the claim scope of the presently recited claim 1 in the present application is considered coextensive with claim 1 of the 10,836,193 patent)

 and a cover portion hingedly attached to either the base portion, the raised side portion, or both (the claim scope of the incident application is considered to fall within the claim scope of the 10,836,193 claim 1 which recites a more specific cover in that said cover must be a translucent or clear cover portion attached to the base - because the cover recited in the instant application is broader, the claim scopes are considered to be identical).
1. An apparatus for craftwork comprising:
a base comprising a base width and a base length, the base further comprising a workspace configured to support a stampable substrate having a widthwise edge and a lengthwise edge, 













the base further comprising a widthwise rigid raised side portion extending generally parallel to the base width, the widthwise rigid raised side portion extending above the workspace, the widthwise rigid raised side portion bordering the workspace and providing a structure against which the widthwise edge of the stampable substrate may be positioned, the widthwise rigid raised side portion comprising a widthwise ruler comprising indicia spaced at regular intervals, the base further comprising a lengthwise ruler comprising indicia spaced at regular intervals and extending generally parallel to the base length;



a translucent or clear cover portion connected to the base, the cover portion comprising gridlines and configured to move toward and away from the workspace, the cover portion comprising an interior surface configured to face the workspace, the interior surface configured to face the workspace, the interior surface configured to accept an ink stamp;



a ferromagnetic material disposed below the workspace; and

at least one magnet configured to secure a stampable substrate located on the workspace to the ferromagnetic material.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,931,875. Although the claims at issue are not identical, they are not patentably distinct from each other as depicted in the following comparison:

Differences between the claims are indicated and explanations of how the present claim 1 of the presently filed application are considered to be coextensive in scope with claim 1 of US Pat 9,931,875 are outlined in the following table.

Claim 1 of the present application 17/095,084
Claim 1 of US Patent 9,931,875
1. An apparatus for craftwork comprising: 
a base portion characterized by a substantially flat workspace that supports a piece of cardstock (the claimed limitation of a base portion characterized by a substantially flat workspace that supports a piece of cardstock is considered to fall within the bounds of the limitation of the 9,931,875 patent which recites that there is a base with a base width and a base length, the base further comprising a workspace that is configured to support a stampable substrate and accordingly the claim scope is considered coextensive because a workspace supporting a piece of cardstock is considered coextensive with a stampable substrate having a widthwise edge and a lengthwise edge); 

a raised side portion attached to the base portion, the raised side portion providing a structure against which an edge of the piece of cardstock on the workspace is positioned; (the claim limitation is considered to be coextensive with the claim limitation of the 9,931,875 patent which recites a raised side portion that is attached to a base and provides a structure against which another structure may be positioned - in the presently claimed invention, this structure is a cardstock but the patent raised side portion is considered to be capable of supporting  such a cardstock in the same manner and accordingly the claim scope of the presently recited claim 1 in the present application is considered coextensive with claim 1 of the 9,931,875 patent)

 





and a cover portion hingedly attached to either the base portion, the raised side portion, or both (the claim scope of the incident application is considered to fall within the claim scope of the 9,931,875 claim 1 which recites a more specific cover in that said cover must be a translucent or clear cover portion attached to the base - because the cover recited in the instant application is broader, the claim scopes are considered to be identical).
1. An apparatus for craftwork comprising: a base comprising a base width, and a base length, the base further comprising a workspace configured to support a stampable substrate having a widthwise edge and a lengthwise edge, 





the base comprising gridlines, the base further comprising a widthwise ruler comprising indicia spaced at regular intervals and extending generally parallel to the base width and a lengthwise ruler comprising indicia spaced at regular intervals and extending generally parallel to the base length, the base further comprising a widthwise rigid raised side portion extending generally parallel to the base width, the widthwise rigid raised side portion extending above the workspace, the widthwise rigid raised side portion bordering the workspace and providing a structure against which the widthwise edge of the stampable substrate may be positioned, 


the base further comprising a lengthwise rigid raised side portion extending generally parallel to the base length, the lengthwise rigid raised side portion extending above the workspace, the lengthwise rigid raised side portion bordering the workspace and providing a structure against which the lengthwise edge of the stampable substrate may be positioned, the lengthwise rigid raised side portion and the widthwise rigid raised side portion being disposed at an angle of approximately 90 degrees relative to each other; 


a translucent or clear cover portion pivotably connected to the base, the cover portion comprising gridlines and configured to pivot toward and away from the workspace, the cover portion comprising an interior surface configured to face the workspace, the interior surface configured to accept an ink stamp; a ferromagnetic material; and at least one magnet configured to secure a stampable substrate located on the workspace to the ferromagnetic material.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,849,705. Although the claims at issue are not identical, they are not patentably distinct from each other as depicted in the following comparison:

Differences between the claims are indicated and explanations of how the present claim 1 of the presently filed application are considered to be coextensive in scope with claim 1 of US Pat 9,849,705 are outlined in the following table.

Claim 1 of the present application 17/095,084
Claim 1 of US Pat 9,849,705
1. An apparatus for craftwork comprising: 
a base portion characterized by a substantially flat workspace that supports a piece of cardstock (the claimed limitation of a base portion characterized by a substantially flat workspace that supports a piece of cardstock is considered to fall within the bounds of the limitation of the 9,849,705 patent which recites that there is a substantially rectangular base and is also capable of supporting such a card stock and hence the claim scope is considered coextensive); 

a raised side portion attached to the base portion, the raised side portion providing a structure against which an edge of the piece of cardstock on the workspace is positioned; (the claim limitation is considered to be coextensive with the claim limitation of the 9,849,705 which recites a raised side portion that is attached to a base and provides a structure against which another structure may be positioned - in the presently claimed invention, this structure is a cardstock but the patent raised side portion is considered to be capable of supporting  such a cardstock in the same manner and accordingly the claim scope of the presently recited claim 1 in the present application is considered coextensive with claim 1 of the 9,849,705 patent)

 



and a cover portion hingedly attached to either the base portion, the raised side portion, or both (the claim scope of the incident application is considered to fall within the claim scope of the 9,597,909 claim 1 which recites a cover portion that is connected to the base by at least one hinge as indicated in the side by side comparison and accordingly the claims are considered coextensive in scope).

1. An apparatus for craftwork comprising: 
a substantially rectangular base comprising a base width, a base length and a base periphery defining a perimeter of the base, the substantially rectangular base further comprising a workspace configured to support a stampable substrate having a widthwise edge and a lengthwise edge, the workspace comprising measuring indicia spaced at regular intervals, 




the substantially rectangular base further comprising a widthwise rigid raised side portion extending generally parallel to the base width, the widthwise rigid raised side portion extending above the workspace, the widthwise rigid raised side portion bordering the workspace and providing a structure against which the widthwise edge of the stampable substrate may be positioned, the substantially rectangular base further comprising a lengthwise rigid raised side portion extending generally parallel to the base length, the lengthwise rigid raised side portion extending above the workspace, the lengthwise rigid raised side portion bordering the workspace and providing a structure against which the lengthwise edge of the stampable substrate may be positioned, the lengthwise rigid raised side portion and the widthwise rigid raised side portion being disposed at an angle of approximately 90 degrees relative to each other; 

a substantially rectangular cover portion connected to the base by at least one hinge, the substantially rectangular cover portion configured to pivot from an open position in which the substantially rectangular cover portion does not contact the widthwise and lengthwise rigid raised side portions to a closed position in which the substantially rectangular cover portion is above the workspace, the substantially rectangular cover portion comprising an interior surface facing the base when the substantially rectangular cover portion is in the closed position, the interior surface configured to accept an ink stamp; wherein the substantially rectangular cover portion is translucent or clear and is configured to allow a user to see a stampable substrate on the workspace when the substantially rectangular cover portion is in the closed position.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,731,531. Although the claims at issue are not identical, they are not patentably distinct from each other as depicted in the following comparison:

Differences between the claims are indicated and explanations of how the present claim 1 of the presently filed application are considered to be coextensive in scope with claim 1 of US Pat 9,731,531 are outlined in the following table.

Claim 1 of the present application 17/095,084
Claim 1 of US Patent 9,731,531


1. An apparatus for craftwork comprising: 
a base portion characterized by a substantially flat workspace that supports a piece of cardstock (the claimed limitation of a base portion characterized by a substantially flat workspace that supports a piece of cardstock is considered to fall within the bounds of the limitation of the 9,731,531 patent which recites that there is a substantially rectangular base and is also capable of supporting such a card stock and hence the claim scope is considered coextensive); 

a raised side portion attached to the base portion, the raised side portion providing a structure against which an edge of the piece of cardstock on the workspace is positioned; (the claim limitation is considered to be coextensive with the claim limitation of the 9,731,531 which recites a raised side portion that is attached to a base and provides a structure against which another structure may be positioned - in the presently claimed invention, this structure is a cardstock but the patent raised side portion is considered to be capable of supporting  such a cardstock in the same manner and accordingly the claim scope of the presently recited claim 1 in the present application is considered coextensive with claim 1 of the 9,731,531 patent)

 










and a cover portion hingedly attached to either the base portion, the raised side portion, or both (the claim scope of the incident application is considered to fall within the claim scope of the 9,731,531 claim 1 which recites a cover portion that is connected to the base by at least one hinge as indicated in the side by side comparison and accordingly the claims are considered coextensive in scope).


1. An apparatus for craftwork comprising: 
a substantially rectangular base comprising a base width, a base length and a base periphery defining a perimeter of the base, the substantially rectangular base further comprising a workspace configured to support a stampable substrate having a widthwise edge and a lengthwise edge, 






the substantially rectangular base further comprising a widthwise rectangular ruler comprising indicia spaced at regular intervals and extending generally parallel to the base width and a lengthwise rectangular ruler comprising indicia spaced at regular intervals and extending generally parallel to the base length, the substantially rectangular base further comprising a widthwise rigid raised side portion extending generally parallel to the base width, the widthwise rigid raised side portion extending above the workspace, the widthwise rigid raised side portion bordering the workspace and providing a structure against which the widthwise edge of the stampable substrate may be positioned, the substantially rectangular base further comprising a lengthwise rigid raised side portion extending generally parallel to the base length, the lengthwise rigid raised side portion extending above the workspace, the lengthwise rigid raised side portion bordering the workspace and providing a structure against which the lengthwise edge of the stamp able substrate may be positioned, the lengthwise rigid raised side portion and the widthwise rigid raised side portion being disposed at an angle of approximately 90 degrees relative to each other; 
a substantially rectangular cover portion connected to the base by at least one hinge, the substantially rectangular cover portion configured to pivot from an open position in which the substantially rectangular cover portion does not contact the widthwise and lengthwise rigid raised side portions to a closed position in which the substantially rectangular cover portion is above the workspace, the substantially rectangular cover portion comprising an interior surface facing the base when the substantially rectangular cover portion is in the closed position, the interior surface configured to accept an ink stamp; wherein the substantially rectangular cover portion is translucent or clear and is configured to allow a user to see a stampable substrate on the workspace when the substantially rectangular cover portion is in the closed position.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,597,909. Although the claims at issue are not identical, they are not patentably distinct from each other as depicted in the following comparison:

Differences between the claims are indicated and explanations of how the present claim 1 of the presently filed application are considered to be coextensive in scope with claim 1 of US Pat 9,597,909 are outlined in the following table.

Claim 1 of the present application 17/095,084
Claim 1 of US Patent 9,597,909
1. An apparatus for craftwork comprising: 
a base portion characterized by a substantially flat workspace that supports a piece of cardstock (the claimed limitation of a base portion characterized by a substantially flat workspace that supports a piece of cardstock is considered to fall within the bounds of the limitation of the 9,597,909 patent which recites that there is a substantially rectangular base and is also capable of supporting such a card stock and hence the claim scope is considered coextensive); 

a raised side portion attached to the base portion, the raised side portion providing a structure against which an edge of the piece of cardstock on the workspace is positioned; (the claim limitation is considered to be coextensive with the claim limitation of the 9,597,909 which recites a raised side portion that is attached to a base and provides a structure against which another structure may be positioned - in the presently claimed invention, this structure is a cardstock but the patent raised side portion is considered to be capable of supporting  such a cardstock in the same manner and accordingly the claim scope of the presently recited claim 1 in the present application is considered coextensive with claim 1 of the 9,597,909 patent)

 










and a cover portion hingedly attached to either the base portion, the raised side portion, or both (the claim scope of the incident application is considered to fall within the claim scope of the 9,597,909 claim 1 which recites a cover portion that is connected to the base by at least one hinge as indicated in the side by side comparison and accordingly the claims are considered coextensive in scope).

1. An apparatus for craftwork comprising: 
a substantially rectangular base comprising a base width, a base length and a base periphery defining a perimeter of the base; 
a workspace configured to support a stampable substrate having a widthwise edge and a lengthwise edge; 







a widthwise rigid raised side portion attached to the base and extending generally parallel to the base width, the widthwise rigid raised side portion being raised relative to an upper surface of the workspace, adjacent to the periphery of the base, and including indicia spaced at regular intervals in the form of a rectangular ruler, the widthwise rigid raised side portion bordering the workspace and providing a structure against which the widthwise edge of the stampable substrate may be positioned; 

a lengthwise rigid raised side portion attached to the base and extending generally parallel to the base length, the lengthwise rigid raised side portion being raised relative to the upper surface of the workspace, adjacent to the periphery of the base, and including indicia spaced at regular intervals in the form of a rectangular ruler, the lengthwise rigid raised side portion bordering the workspace and providing a structure against which the lengthwise edge of the stampable substrate may be positioned, the lengthwise rigid raised side portion and the widthwise rigid raised side portion meeting at a corner having an angle of approximately 90 degrees; 

a substantially rectangular cover portion comprising gridlines and connected to the base by at least one hinge, the substantially rectangular cover portion configured to pivot from an open position in which the substantially rectangular cover portion does not contact the widthwise and lengthwise rigid raised side portions to a closed position in which the substantially rectangular cover portion rests on the widthwise and lengthwise rigid raised side portions, the substantially rectangular cover portion comprising an interior surface facing the base when the substantially rectangular cover portion is in the closed position, the interior surface configured to accept an ink stamp, the substantially rectangular cover portion substantially covering the base when the substantially rectangular cover portion is in the closed position; wherein the substantially rectangular cover portion is translucent or clear and is configured to allow a user to see a stampable substrate on the workspace when the substantially rectangular cover portion is in the closed position.


References Cited but not Relied Upon
	As to references cited but not relied upon:
	Angevine US PG-PUB 2011/0139021 A1 discloses a printing and embossing folder and appears pertinent to Applicant’s disclosure.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856     

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856